DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 08/02/2021.
Claims 2 and 10 are cancelled.
Claims 1, 5, 9 and 13 are amended.
Claims 17-22 are new.
Claims 1, 3-9 and 11-22 are pending.
Claims 1, 3-9 and 11-22 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive. 
101
Applicant argues the claims “recite improvements to technical fields including, for example, point of sale device verification, and fraud prevention in commercial transaction.”  Examiner respectfully disagrees.
Applicant has described an improvement to a business process not to a computer. “It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” MPEP 2106.05(a) (II)
In this case, the device functions claimed are of a mobile device, but both Applicant’s arguments and the claims are directed to a business process that verifies a point of sale. Applicant points to the reading of the displayed code, which can be a bar code, as the recited improvement in technology, it is not. The claims are not geared at an improvement of the mobile device’s ability to scan codes, it is part of a business process, here, it is verifying a merchant’s device for a transaction.
The subject matter rejection is retained. 
112
Due to Applicant’s amendments, prior 112(b) rejections are withdrawn.
103 
The combination of Scarselli and Purves teaches the new amendments.
Purves teaches reading, by an optical imaging device of a mobile communication device, a machine-readable code encoded with identification data, the machine readable code physically displayed on a point of sale device (Figure 3A; column 3, line 7-67, column 4, line 39-65, column 9, line 1-54)
Purves – the user may use its mobile device 201 to capture a video, image, sound sample, and/or any other media capture of the POS terminal 202 or tags/codes, along with any associated contextual data 203, such as markers, 351 may wish to verify the trust-worthiness of a POS terminal 355 or tag/code (e.g., NFC tag, RFID tag, QR code, etc.) 353. The user 351 may use his mobile device 352 (e.g., smartphone, smart accessory, or any other networked image/video/sound capturing devices) to capture media information (e.g., take a picture or video of) of the POS terminal 355 or tag/code 353. (column 3, line 7-67)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9 and 11-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a method, and claim 9 is directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “reading code…receiving … data… … identifying…a set of merchant data matches… outputting … a notification…or transmitting… credentials.” The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, the fundamental economic 

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. All limitations presented in Applicants claim are accounted for and applied within the abstract idea. The use of a distributed ledger or blockchain does not preclude the claim from reciting an abstract idea as the use of the blockchain recites functions of a generic computer component, such as receiving data values. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a fundamental economic practice in mitigating risk as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 3-8 and 11-22 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation "the processing server" and claims 21 and 22 recite “the group”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Scarselli et al. (2019/0366475) (“Scarselli”), and in view of Purves (9,824,352) (“Purves”) .
Regarding claims 1 and 9, Scarselli discloses  receiving, by an input device interfaced with a mobile communication device, identification data from the point of sale device (¶ 23, 29,  41, 76, 86); 
Scarselli- For example, the reading device is used to acquire an identifying image of the asset or asset tag (e.g. actual image vs. code reading), additionally or alternatively to reading a tag on and/or within the asset. (¶ 86)

verifying, by a processing device of the mobile communication device, the point of sale device by identifying, in a plurality of blockchain data values of a permission blockchain, a set of merchant data that matches the received identification data, each blockchain data value including at least a set of merchant data (Abstract; ¶ 77, 82, 90, 91, 96-100); and 
Scarselli- verifying ownership of the at least one asset using a private key which matches the public key;… instead of a reading device being used, the identification is optically and/or manually retrieved and entered into a user-interface, such as a website and/or through a web-based browser/interface, for verifying asset identification and/or retrieving related asset information… verify for themselves whatever data has been published to the blockchain (e.g. the diamond's characteristics, place-of-origin, and who attested to those characteristics initially)…. This method of on chain tracking gives everyone an ability to see a history of transfer dates, sale prices, place-of-origin, etc (Abstract; ¶ 77, 91)

transmitting, by a transmitter of the mobile communication device, payment credentials stored in the mobile communication device to the point of sale device if verification of the point of sale device is successful (¶ 91, 96-100, 107-110).  
Scarselli - If the description on the blockchain matches the physical characteristics of the diamond in hand and the seller is able to sign a message proving (910) that they control the public key, then the buyer can know with certainty (at least in part because of information relayed back to the reading device) that the holder of the diamond is the legitimate owner  (¶ 91)

Scarselli does not disclose reading, by an optical imaging device of a mobile communication device, a machine-readable code encoded with identification data, the machine readable code physically displayed on a point of sale device, outputting, by an output device interfaced with the mobile communication device, a notification to a user of the mobile communication device if verification of the point of sale device fails, or. 
Purves teaches reading, by an optical imaging device of a mobile communication device, a machine-readable code encoded with identification data, the machine readable code physically displayed on a point of sale device (Figure 3A; column 3, line 7-67, column 4, line 39-65, column 9, line 1-54)
Purves – the user may use its mobile device 201 to capture a video, image, sound sample, and/or any other media capture of the POS terminal 202 or tags/codes, along with any associated contextual data 203, such as markers, logos, serial numbers, etc…  In some embodiments, a user 351 may wish to verify the trust-worthiness of a POS terminal 355 or tag/code (e.g., NFC tag, RFID tag, QR code, etc.) 353. The user 351 may use his mobile device 352 (e.g., smartphone, smart accessory, or any other networked image/video/sound 355 or tag/code 353. (column 3, line 7-67)

outputting, by an output device interfaced with the mobile communication device, a notification to a user of the mobile communication device if verification of the point of sale device fails, or (column 9, line 39-54, column 11, line 2-34)
Purves – In some implementations, the QR code may fail the security verification (e.g., 414), and the server may generate a message to the user device informing the user of the failed security clearance and recommending/instructing the user device to not proceed with the transaction (e.g., 415). (column 9, line 39-54)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Scarselli (¶ 91), which teaches “ that the holder of the diamond is the legitimate owner and some transaction can be conducted (912) with a certainty of trust with respect to the asset” and Purves (column 2, line 31-34), which teaches “there may be situations where these tags/codes are compromised, thus subjecting the user's device to malicious or undesired actions or content” in order to provide further protection for a user by verifying the seller and their devices (Purves; column 2, line 34-41).
 Regarding claims 3 and 11, Purves teaches wherein the identification data is received from the point of sale device using near field communication (Figure 2A; column 2, line 61-67, column 3, line 27-39, column 5, line 3-21).  
Regarding claims 4 and 12, Purves teaches the payment credentials are transmitted to the point of sale device using near field communication (column 2, line 61-67).  
Regarding claims 5 and 13, Purves teaches wherein the transmitter of the mobile communication device is a display device interfaced with the mobile communication device, and transmission of the payment credentials comprises display of a machine- readable code encoded with the payment credentials, the machine readable code physically displayed on the display device (Figure 2A; column 2, line 61-67, column 3, line 27-39, column 5, line 3-21).  
Regarding claims 6 and 14, Scarselli discloses wherein the payment credentials include at least one of: a primary account number, a digital token, and a digital signature (¶ 85).  
Regarding claims 7 and 15, Scarselli discloses wherein the identification data includes at least one of: merchant identification number, geographic location, merchant name, device identifier, and media access control address (¶ 23, 29,  41, 76, 86).  
Regarding claims 8 and 16, Scarselli discloses wherein the identification data matches a set of merchant data included in a specific blockchain data value of the plurality of blockchain data values (Abstract; ¶ 77, 91), and the specific blockchain data value is digitally signed by a financial institution that issued a transaction account to a merchant associated with the set of merchant data (Abstract; ¶ 23, 40, 75, 76, 79-81, 83, 94).
Regarding claims 17 and 19, Purves teaches wherein the set of merchant data that matches the received identification data includes a status indication for the point of 
Regarding claims 18 and 20, Purves teaches updating, by the processing server, the status indication of the point of sale device, wherein the updating includes changing the availability of the point of sale device for transactions (column 3, line 44-67, column 4, line 1-32, column 6, line 30-67, column 7, line 1-35, column 9, line 1-54, column 10, line 1-67, column 11, line 1-45).  
Regarding claims 21 and 22, Purves teaches wherein the machine-readable code is selected from the group consisting of: a near field communication (NFC) tag, a bar code, and a quick response (QR) code (Figure 3A; column 3, line 7-67, column 4, line 39-65, column 9, line 1-54). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clark et al., (US 20160253663) teaches scanning a QR code to get information from the merchant that is then verified, includes a distributed ledger for the data that is compared.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/ILSE I IMMANUEL/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685